DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 13, 14, and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Suslick et al. (U.S. Patent Application Publication Number 2015/0300998; hereinafter referred to as Suslick). Suslick discloses a microcolumn for use in gas chromatography comprises a self-supporting polymer body that functions as a stationary phase and a structural support. The polymer body comprises an enclosed channel having a length L, height h and width w extending therethrough and one or more channel walls surrounding the enclosed channel. The one or more channel walls are integrally formed with the polymer body. The polymer body and the one or more channel walls may comprise a phase-separated polymer composition (Please see the abstract).
With respect to claim a piping device for an analysis apparatus comprising: a piping provided with a folded shape (serpentine tube 125) , wherein the diffusion suppression part has a plurality of folded parts so as to suppress inner channel diffusion 
With respect to claim 2, the piping device according to claim 1, wherein the folded shape of the piping is substantially provided in a plane is shown in Figures 2A and 2B.
With respect to claim 3, the piping device according to claim 1, wherein the member is directly or indirectly in contact with the piping also from a side opposite to the one side of the piping is illustrated in Figures 2A and 2B.
With respect to claim 4, the piping device according to claim 1, wherein the member holds a portion of the piping where the folded shape is provided to keep the folded shape is illustrated in Figures 2A and 2B.
With respect to claim 6, the piping device according to claim 1, wherein the member is a pipe-shaped member housing therein the piping is illustrated in Figures 2A and 2B. 
With respect to claim 13, the piping device according to claim 1, wherein the member is a reinforcement piping joined to a plurality of portions of the piping where the folded shape of the piping is formed is illustrated in Figures 2A and 2B.
With respect to claim 14, the piping device according to claim 13, wherein the reinforcement piping is also provided with a continuous folded shape, and the reinforcement piping and the piping are joined to support their folded shapes with each other, as illustrated in Figures 2A and 2B.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suslick.
With respect to claims 7 and 8, while the conduit 16 is not explicitly disclosed to be thermally shrinkable or thermally conductive, one of ordinary skill in the art would be motivated to use such materials in chromatography as heated columns and tubes in such systems are well known and used often. Thus a thermally conductive member around the tube and a heater for the tube would be obvious where a heated tube might be needed.
Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suslick as applied to claim 1 above, and further in view of Ono et al. (U.S. Patent Number 9.003,868; hereinafter referred to as Ono). Ono discloses a sample introducing apparatus which is designed such that the analytical flow path runs from the needle to .
With respect to claim 9, while Suslick does not explicitly disclose a heater, Ono discloses a chromatography system with a column, a column oven, and a sample loop. The piping device of Suslick could serve as a column of a chromatographic system, and thus heating can be accomplished via the heating oven.
With respect to claim 10, while not explicitly disclosed, since Ono has a column oven, the temperature in said oven would need to be regulated and thus a temperature sensor would be obvious to one of ordinary skill in the art. 
With respect to claim 11, while the specific form of a heater is not explicitly disclosed, the use of a sheet type heater would be obvious to one of ordinary skill in the art as it is easy to implement along most surface as a heating element. 
With respect to claim 12, while the specific sizing of the piping is not explicitly disclosed, mere scaling up and down of an item and changes in size have been determined to not be patentable.  Sizing the piping is an obvious design choice well within the preview of one of ordinary skill in the art at the time of the invention.  There is no criticality disclosed for the pipe size, thus scaling as needed would be obvious to do.
Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suslick, and further in view of Ono.
With respect to claim 15, Suslick discloses the piping limitations, but does not give specifics about the components of the chromatography system itself.  Ono, however, discloses and illustrates in figure 4 an analysis flow channel (sample loop 22), a sample injection unit (pump 7), a separation unit (column oven 10 with column 9)) a detector (11) and a portion of the flow channel on the downstream side comprising the piping unit as disclosed by Suslick can be used as the piping unit of Suslick would provide good thermal control of the sample. 
With respect to claim 16, the Suslick piping can be the channel from the column to the detector as it provides good thermal control of the sample moving through the system. , which would be downstream and thus the separation unit with the column and the column oven is shown in Figure 4 of Ono.
With respect to claim 17, providing multiple detectors would be a mere duplication of parts of the single detector shown in Ono, and thus adding multiple detectors, if needed, would be obvious to one of ordinary skill in the art as there is no unexpected result from the multiple detectors.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY T. FRANK
Examiner
Art Unit 2861



January 3, 2022

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861